Hill, P. J. (dissenting).
Plaintiff’s amended complaint has been dismissed for not stating a cause of action. It alleged that the Collar City Athletic Club, Inc., holder of a license to conduct sparring and wrestling matches issued by the Athletic Commission of the State of New York, became indebted to the plaintiff for printing admission tickets, advertising circulars and cards used by the club in connection with the exhibitions, the credit being extended because a bond had been filed as required by the rules of the Commission, conditioned, “ If said principal [the athletic club] will, upon the demand of the said State Athletic Commission, pay and discharge any and all indebtedness or liability by said principal due or owing to any person, firm or corporation by reason of any matter or thing arising out of any sparring or wrestling match or exhibition conducted by the said principal during the period of its license aforesaid, then this obligation to be void, otherwise to remain in full force and effect.” It is pleaded further that the Commission had determined that the sum claimed by the plaintiff *157was owing and demanded payment from the club as provided in the obligation of the bond. The demand having been refused, this action was brought against the surety.
The ground of the dismissal in the Special Term was that section 18 of the act (Laws of 1920, chap. 912, as amd. by Laws of 1921, chap. 714) provides for the giving of a bond by the licensee, but does not require that it contain a condition for the benefit of creditors like that pleaded. This is true, but the act provides that the members of the Commission shall at their first meeting “ make such rules for the administration of their office, not inconsistent herewith, as they may deem expedient; and they may thereafter amend or abrogate such rules ” (§ 1), and further, H The commission shall have and hereby is vested with the sole direction, management, control and jurisdiction over all such boxing, sparring and wrestling matches or exhibitions, professional as well as amateur, to be conducted, held or given within the state of New York ” (§ 3, as amd. by Laws of 1933, chap. 625). Reasonable and proper rules made by the Commission not inconsistent with the statute have all the force and effect of a legislative enactment. (People v. Klinck Packing Co., 214 N. Y. 121.) “ From the beginning of the government various acts have been passed conferring upon executive officers power to make rules and regulations1— not for the government of their departments, but for administering the laws which did govern. None of these statutes could confer legislative power. But when Congress had legislated and indicated its will, it could give to those who were to act under such general provisions £ power to fill up the details ’ by the establishment of administrative rules and regulations.” (United States v. Grimaud, 220 U. S. 506.) In an earlier day, due to the conduct of participants and promoters, prize fights, even when christened boxing contests, received little approval. The Legislature, seeking to eradicate the aversion of the people, determined that these contests should be held under governmental control, and empowered the Governor to appoint a Commission for this purpose, and, in part, enacted the rules which should control, but as to details of management, it give absolute rule-making power to the Commission, requiring only that the rules promulgated should not be inconsistent with the act. It was to be expected that the Commission would desire its licensees to pay debts incurred in connection with exhibitions conducted with the State’s approval .and under its supervision. To accomplish this it had the power to require a bond other than the one described in section 18 of the act. This it did. The reason and necessity for this additional bond is shown by this complaint.
*158The club, desiring to obtain a license, bargained with the defendant, a surety company, to furnish the bond required by the rules for the benefit of those who might extend credit. Defendant, for a valuable consideration, covenanted to pay the creditors of the club upon its failure to do so when demanded by the Commission. The State or a municipality may contract with a surety for the benefit of private creditors (Johnson Service Co. v. Monin, Inc., 253 N. Y. 417), particularly when payments to private creditors will not lessen the security of the State. (Fosmire v. National Surety Co., 229 N. Y. 44.) Plaintiff is one of the class, though not one of the parties to the agreement, for whose benefit it was made, and may bring an action thereon. (Lawrence v. Fox, 20 N. Y. 268; Pond v. New Rochelle Water Co., 183 id. 330.) The complaint states a cause of action.
The order should be reversed on the law and the motion to dismiss the complaint denied.
Bliss, J., concurs.
Order affirmed, with ten dollars costs and disbursements.